Name: Council Regulation (EEC) No 48/81 of 1 January 1981 concerning the aid for textile flax and hemp applicable in Greece for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 1 . 81 Official Journal of the European Communities No L 3/27 COUNCIL REGULATION (EEC) No 48/81 of 1 January 1981 concerning the aid for textile flax and hemp applicable in Greece for the 1980/81 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , criteria means that no Community aid is to be granted in Greece for textile flax and hemp, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community , Having regard to the 1979 Act of Accession , and in particular Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 89 of the Act of Accession stipulates that Article 68 is to apply to aid for textile flax and hemp ; whereas Article 68 provides that, if no comparable aid is granted under the previous national system, no Community aid is to be granted in Greece following accession ; whereas the application of these Up to 31 July 1981 no Community aid shall be granted in Greece for textile flax and hemp. Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI